Title: Orderly Book, 4 November 1758
From: Washington, George
To: 



[4 November 1758]

Camp at Loyall hannon Saturday Novr 4th 1758
Parole Brunswick
Field Officer for to morrow Lt Colo. Hambleton.
Adjt for to morrow 1st V. Regiment.
A Detachmt of 2 Capts. 4 Subs. 6 Serjts & 100 Rank & file to parade this afternoon at 4 OClock this Detachmt to be Compleated with 5 Days provis. Exclusive of this day and the Commanding Officr will receive his Instructions upon the parade.
All parties with Arms are to parade & Load before they March off & the Commanding Officers are always to march their Commands back to the parade from whence they Marched off, where they are to see all their Men, Draw their Arms returning their powder into their horns and the ball into their baggs before they dismiss them.



A Court of Enquiry to sit at the Presidents tent to morrow at 9 OClock Consisting of 1 Colo. 1 Lt Colo. 1 Majr and 10 Captains to examine into the conduct of Capt. Cleaton Commandg the Detachmt of Pensils. at the Engagement near Fort DuQuesne Septr 14th 1758.
The Commissary of Provisions will attend to morrow Morning at 10 OClock at the Store where a Capt. of each Corps is to make a Survey of some damagd Buisquit and report the same to Genl Forbes.
Brigadier Forbes was Extreemly well pleasd with the appearance that the Troops made this day & returns the Officers & Soldiers his most hearty thanks. He is extreemly Sensible of the difficulties & labour they have already gone through & is no less so of the Approaching Season of the Year with all their wants but as a short time will put an End to the Campaign he hopes that their Spirits & Zeal for the Honour of their King and Country will annimate every Individual to go forward with unanimity and Steadiness, which Cannot fail of Gaining them the Just reward due to good Soldiers & Lovers of that Cause they are so Justly employed in.


Detail for Guards
C.
S.
S.
C.
D[rummers]
P.


R[oyal] A[mericans]


1
1

13


H.

2
2
2
1
43


1 Vs.

1
1
1

31


2 [Vs.]

1
1
1

13


1 P. B.

1
1
1

23


2 [P. B.]

1
1
1

21




6
7
7
1
144


For the Artillery Horse & Bullock Guards








R. A.


1
1
0
42


H.
1
1
2
2
1
93


1 Vs.
1
1
2
2
1
70


2 [Vs.]
1
2
2
2
1
32


1 P. B.

1
2
2

53


2 [P. B.]
1
2
2
2
1
49



4
7
11
11
4
339


